USCA4 Appeal: 21-4258      Doc: 48         Filed: 09/26/2022    Pg: 1 of 4




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-4258


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        GERALD NATHAN THOMAS, a/k/a Gerald Martin Thomas,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at
        Orangeburg. Joseph F. Anderson, Jr., Senior District Judge. (5:19-cr-00265-JFA-1)


        Submitted: September 22, 2022                               Decided: September 26, 2022


        Before WILKINSON, DIAZ, and RUSHING, Circuit Judges.


        Affirmed in part and dismissed in part by unpublished per curiam opinion.


        ON BRIEF: Andrew Mackenzie, BARRETT-MACKENZIE, LLC, Greenville, South
        Carolina, for Appellant. Elliott Bishop Daniels, Assistant United States Attorney, OFFICE
        OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4258      Doc: 48         Filed: 09/26/2022      Pg: 2 of 4




        PER CURIAM:

               Gerald Nathan Thomas pled guilty, pursuant to a written plea agreement, to

        possession of a firearm by a convicted felon, in violation of 18 U.S.C. §§ 922(g), 924(a)(2)

        (2018). * The district court imposed a within-Sentencing Guidelines term of 120 months’

        imprisonment—capped at the statutory maximum sentence, see U.S. Sentencing

        Guidelines Manual § 5G1.1(a) (2018)—and three years of supervised release. On appeal,

        Thomas’ attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

        stating that there are no meritorious grounds for appeal but questioning whether the district

        court erred in applying a four-level sentencing enhancement for possession of a firearm or

        ammunition in connection with another felony offense, under USSG § 2K2.1(b)(6)(B).

        Thomas has filed pro se supplemental briefs also challenging the application of the

        sentencing enhancement, and additionally asserting ineffective assistance of counsel and

        prosecutorial misconduct. The Government moves to dismiss the appeal pursuant to the

        appellate waiver in Thomas’ plea agreement. We affirm in part and dismiss in part.

               We review the validity of an appellate waiver de novo and “will enforce the waiver

        if it is valid and the issue appealed is within the scope of the waiver.” United States v.

        Adams, 814 F.3d 178, 182 (4th Cir. 2016). Upon review of the plea agreement and the



               *
                Section 924(a)(2) was amended and no longer provides the penalty for § 922(g)
        convictions; the new penalty provision in 18 U.S.C. § 924(a)(8) sets forth a statutory
        maximum sentence of 15 years’ imprisonment for a § 922(g) offense. See Bipartisan Safer
        Communities Act, Pub. L. No. 117-159, § 12004(c), 136 Stat. 1313, 1329 (2022). The 15-
        year statutory maximum does not apply in this case, however, because Thomas was
        convicted before the June 25, 2022, amendment of the statute.

                                                     2
USCA4 Appeal: 21-4258      Doc: 48          Filed: 09/26/2022     Pg: 3 of 4




        transcript of the Fed. R. Crim. P. 11 hearing, we conclude that Thomas knowingly and

        voluntarily waived his right to appeal his conviction and sentence, except for claims of

        ineffective assistance of counsel, prosecutorial misconduct, or future changes in the law,

        and that the sentencing issue he raises on appeal falls squarely within the scope of the

        waiver. Accordingly, we grant the Government’s motion to dismiss in part and dismiss the

        appeal as to all issues within the scope of the waiver.

               The waiver provision, however, does not preclude our review of the validity of the

        guilty plea pursuant to Anders. See United States v. McCoy, 895 F.3d 358, 364 (4th

        Cir. 2018). We therefore deny in part the Government’s motion to dismiss. Because

        Thomas did not seek to withdraw his guilty plea, we review the adequacy of the

        Rule 11 hearings for plain error. United States v. Williams, 811 F.3d 621, 622 (4th

        Cir. 2016); see also United States v. Sanya, 774 F.3d 812, 816 (4th Cir. 2014) (discussing

        plain error standard). Our review of the record leads us to conclude that Thomas entered

        his guilty plea knowingly and voluntarily and that a factual basis supported the plea. See

        United States v. DeFusco, 949 F.2d 114, 116, 119-20 (4th Cir. 1991). Discerning no plain

        error, we conclude that Thomas’ guilty plea is valid.

               With respect to Thomas’ allegations of ineffective assistance of counsel, we do not

        consider ineffective assistance claims on direct appeal, “unless the record conclusively

        shows ineffective assistance.”      United States v. Jordan, 952 F.3d 160, 163 n.1 (4th

        Cir. 2020) (internal quotation marks omitted). “Because there is no conclusive evidence

        of ineffective assistance on the face of this record, [Thomas’] claim should be raised, if at

        all, in a [28 U.S.C.] § 2255 motion.” Id. Further, our review of the record reveals no

                                                      3
USCA4 Appeal: 21-4258         Doc: 48      Filed: 09/26/2022      Pg: 4 of 4




        evidence     of   prosecutorial    misconduct.         See,   e.g.,    United   States    v.

        Benson, 957 F.3d 218, 234 (4th Cir. 2020) (noting that defendant must show “(1) the

        prosecutor’s remarks or conduct were improper and (2) that such remarks or conduct

        prejudicially affected [the defendant’s] substantial rights so as to deprive him of a fair

        [sentencing determination]” to prevail on claim of prosecutorial misconduct (internal

        quotation marks omitted)).

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious grounds for appeal outside the scope of Thomas’ valid appellate

        waiver. We therefore dismiss the appeal as to all issues within the scope of the waiver, and

        affirm the remainder of the district court’s judgment. This court requires that counsel

        inform Thomas, in writing, of the right to petition the Supreme Court of the United States

        for further review. If Thomas requests that a petition be filed, but counsel believes that

        such a petition would be frivolous, then counsel may move in this court for leave to

        withdraw from representation. Counsel’s motion must state that a copy thereof was served

        on Thomas.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                               AFFIRMED IN PART,
                                                                               DISMISSED IN PART




                                                     4